Citation Nr: 1728556	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to March 25, 2005 for the award of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1981 to February 1984 and May 1984 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified during a Travel Board; a transcript of this hearing is of record.  Since the Veterans Law Judge who conducted the hearing is no longer employed by the Board, the Veteran was offered another hearing, which he declined.  See January 2017 correspondence from Veteran.

This matter was remanded in April 2013 and March 2017 for additional development.  The March 2017 remand noted that the RO had not issued a statement of the case (SOC) in response to a notice of disagreement (NOD) the Veteran had filed regarding an initial higher rating assigned for the service-connected low back disability for the period prior to October 28, 1997.  Following the remand, the RO issued the SOC in March 2017; however, since the record contains no evidence that the Veteran perfected this appeal, the Board will not address it.   


FINDINGS OF FACT

1.  An effective date of March 25, 2005 was established for the grant of TDIU based on the date that the claim was received.

2.  A July 2006 rating decision granted service connection for a low back disability and a December 2006 rating decision established an effective date of July 18, 1992 for the grant of service connection.

3.  A TDIU claim was pending during the course of the appeal involving the claim for service connection for the low back disability, so the effective date for TDIU is not limited to when the claim was received.

4.  Although the disability percentage requirements for a TDIU were met as of October 28, 1997, a preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain gainful employment due to his service-connected disabilities during any period prior to August 31, 2004.

5.  On August 31, 2004, his service-connected disabilities precluded obtaining and maintaining substantial gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an effective date of August 31, 2004, but no earlier, is warranted for the grant of TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA is not required to provide 38 U.S.C.A. § 5103(a) notice upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  There has been no allegation of any prejudicial notice errors in this case.  In any event, the duty to notify has been met.  See June 2005 VCAA/DTA Letter, September 2012 Travel Board hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In light of the foregoing, nothing more is required.

In addition, the duty to assist a claimant in the development of his case has been satisfied regarding this appeal.  Various records including service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements were obtained and considered in conjunction with the underlying claim.  There was also substantial compliance with the Board's March 2017 remand instructions.

An examination concerning the issue of an earlier effective date for a TDIU rating is not warranted because the evidence on file, including medical evidence, provides a sufficient basis for a decision.  Collectively, the evidence of record contains sufficient information to address the medical question at issue in this decision, and is considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified any potentially relevant outstanding evidence which has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

A July 2007 rating decision granted a TDIU and a January 2009 rating decision established the current effective date of March 25, 2005, which is the date an informal claim for unemployability benefits was received.  The Veteran is seeking an earlier effective date.

The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2016).

In order to be awarded TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran contends that the effective date for TDIU should be October 27, 1997 because his disabilities met the schedular requirements for TDIU as of this date.  This became possible when an October 2006 rating decision granted service connection for a low back disability rated 60 percent disabling, effective October 27, 1997.  He asserts that customarily VA notifies a Veteran of TDIU eligibility when a disability is rated at 60 percent or greater and that had the claim been granted back in 1997 then he would have immediately filed for TDIU since he had not worked since 1995.  See VA9 received February 2009.

During his September 2012 Travel Board hearing, the Veteran also stated that he first filed for TDIU in 1992.  See page 5 of Hearing Testimony.  He stated that he started having problems when he worked at the post office and he was unable to carry mail, so he went back to school.  See page 6 of Hearing Testimony.  

The Veteran's claim for an earlier effective date for TDIU is tied to his claim for service connection for a low back disability.  He initially filed a claim for service connection for his low back disability within a year of separation from service.  This claim was denied in February 1994.  Subsequent claims for service connection were denied in March 1998 and September 2006.  In July 2006, the RO reopened and granted the claim for service connection for a low back disability, and assigned staged ratings dating back to October 28, 1997.  A 60 percent rating was assigned effective October 28, 1997, a temporary total rating for convalescence was assigned effective September 9, 1998, and the 60 percent was resumed effective February 1, 1999.  Due to the Veteran's other service-connected disabilities consisting of the knees, hemorrhoids, and hypertension, the combined disability rating was 70 percent effective October 28, 1997. 

In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that since TDIU was raised during the pendency of the service connection claim, it may be considered dating back to the effective date for the grant of service connection for the low back disability.

Even though the Veteran is seeking TDIU benefits beginning October 28, 1997, he has alleged first filing a claim in 1992 and being unemployed since 1995.  Notably, a December 2006 rating decision granted an earlier effective date for the grant of service connection for the low back disability effective the day after the Veteran separated from service in July 1992.  

Along with the 10 percent rating assigned to the low back disability for the period prior to October 28, 1997, the Veteran's service-connected disabilities have a combined rating of 30 percent during this period (as noted in the introduction the record does not contain evidence that he perfected his appeal of the 10 percent rating, so the rating remains in effect).  This does not meet the schedular requirements for a TDIU, so only 38 C.F.R. § 4.16(b) is applicable during this period.

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, however, the Veteran has not submitted nor does the record contain sufficient evidence of unemployability due to his service-connected disability to warrant referring the matter to the Director, Compensation and Pension Service for consideration.

On October 1993 VA examination, the Veteran reported that his hemorrhoids were painful and bled small amounts of blood up to 4 times a week.  He also experienced knee pain with significant activity and midline back pain after running.  On examination, his extremities had full range of motion without limitation.  There was some mild diffuse low back pain that was not exacerbated by bending.  His blood pressure was elevated at 170/110.  

A portion of a March 1995 examination for pre-employment with the post office shows that the Veteran denied having any physical impairment that could interfere in any way with the full performance of duties of the position for which he was applying.  An undated notation from a physician indicates a special examination was required with a narrative report due to concerns with knees and blood pressure.  See Medical Treatment record - Government Facility received May 2014.

March 1995 VA treatment records indicate the Veteran's blood pressure was running high and that he was taking Motrin for knee pain.  It also notes the Veteran had a recent evaluation for a job as a mail carrier and that he was requesting reevaluation.  Blood pressure readings were 132/80 and 122/80.  He complained of chronic bilateral knee pain and the examination was essentially negative for abnormality.  See Medical Treatment record - Government Facility received May 2014.  

Although the complete post office examination is not included, a response from the post office shows the Veteran was only employed with them for a little more than a month in April and May 1995.  They had no information concerning the reason for his termination.  See Medical Treatment record - Government Facility received May 2014.

A February 1996 VA treatment record shows the Veteran requested something for his blood pressure because it was running high.  His current reading was 155/79.  He also complained of his left knee being very painful.

A May 1996 record shows the Veteran complained of constipation with one or two bowel movements a week with some blood.  See page 3 of Medical Treatment record - Government Facility received January 1999.  

In February 1997, the Veteran complained of painful knees and difficulty walking at times.  See page 1 of Medical Treatment record - Government Facility received May 2014.

The Veteran sought treatment in February and April 1997 for complaints of right leg pain and frequent knee buckling.  Although the handwritten document is not fully legible, it states "leg also drags".  See pages 1 to 3 of Medical Treatment record - Government Facility received May 2014.

Information submitted to SSA shows the Veteran reported working in supply administration while in the military, which involved recovering and disposing of government property.  His post-military employment was as a corrections officer from 1992 to 1993 and a mail carrier from 1994 to 1995.  These records also show he reported being unable to work in May 1995 due to his conditions.  See pages 8 and 9 of Medical Treatment Records - Furnished by SSA received July 2001.

On an application for unemployability benefits, the Veteran reported that he last worked in June 1995 and that he became too disabled to work in October 1998.  In addition to employment as a correction officer and mail carrier, he reported working four months in 1994 as a fire watch.  See VA 21-8940 received October 2006.  

The Board finds that the record demonstrates that referral for extraschedular consideration is not warranted for the period prior to October 28, 1997.  Although his employment was intermittent during this period, there is insufficient evidence to show that he was unable to maintain employment due to his service-connected disabilities.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The medical evidence does not suggest that the Veteran's hypertension posed any great impairment to employment.  Although he reported at times that it ran high, blood pressure readings were not shown to be particularly elevated or that he was suffering any symptoms associated with his hypertension that would greatly interfere with his employment.  This is also reflected in the 10 percent disability rating in effect during this time.  

Similarly, his hemorrhoids with occasional constipation and small amounts of blood are not show to be a barrier to employment, and also have a minimal compensable rated.

Aside from some diffuse pain noted on the VA examination, the only other significant finding that appears related to the back is some decreased leg sensation and leg drag in 1997.  The Veteran's bilateral knees were manifested by pain and buckling.  Despite his report that his leg "drags", he only had difficulty walking at times.  Based on the evidence, the overall level of impairment associated with the low back and knees was not significant and would not preclude employment consistent with his education and work experience.  As a supply chief for many years in the military, his job involved using machines, tools, or equipment; technical knowledge or skills; writing; and supervising others.  This involved a combination of primarily standing, walking, and sitting.  See page 9 of Medical Treatment Records - Furnished by SSA received July 2001.  While his disabilities would pose some difficulties in the physical aspects of a similar type job, employment would not be precluded.  This is consistent with 10 percent rating for the knees and a separate 10 percent for the back that are assigned during this period.  Thus, a preponderance of the evidence is against referring the matter for extraschedular consideration for the period prior to October 28, 1997.

With regard to the period from October 28, 1997 to March 25, 2005, the combined disability rating is 70 percent, and 38 C.F.R. § 4.16(a) applies.  As previously noted, a temporary total rating for the low back disability was in effect from September 9, 1998 to February 1, 1999.

On December 1997 VA examination, the Veteran reported that in addition to his history of knee locking he had knee pain.  It was unstable when the weather changed such as when it turned cold or was wet, and then it would ache.  During flare-ups he had difficulty with ambulation, which he treated with rest and medication.  He was currently enrolled as a student.  Flexion was limited to 70 degrees for the right knee and 90 degrees for the left; extension was full bilaterally.  Painful motion was noted, but ligaments were stable and there was no edema or inflammation.  The Veteran walked with somewhat of a limp that was primarily on the right.  He was found to have mild degenerative joint disease of each knee.  See C&P Exam received December 1997.

In May 1998, the Veteran reported having knee pain and occasional constipation with some bright red bleeding.  A September 1998 record notes the Veteran had knee problems in service and that he eventually began "dragging" his right lower extremity.  The clinician indicated that there appeared to be bilateral knee crepitus/ chondromalacia, but the ligaments were okay.  See pages 8, 10, and 24 of Medical Treatment record - Government Facility received November 1998.

The Veteran was given an MRI in March 1999 for complaints of bilateral lower extremity weakness following back surgery in 1998.  See Medical Treatment record - Government Facility received March 1999.  

March 2000 correspondence from the Veteran stated he had had numerous problems since his back surgery that included sensory loss in the lower extremities.  He stated he was no longer employable and that he had exhausted his savings trying to complete a B.A. degree in education.  He reported that he could not work for two years after his surgery.  See page 5 of Congressionals received April 2000.

A May 2001 treatment record notes the Veteran's prior back surgery, hip pain, and ambulation with a cane.  See pages 5 and 8 of Medical Treatment record - Government Facility received December 2001.

During a one-one-one appointment with the Veteran in July 2001, he was observed having difficulty with sitting, standing, and walking.  He had a severe limp due to muscle spasms and lumbar spinal deterioration.  His range of motion in the low back and waist appeared significantly limited and he had to brace himself when sitting or standing.  The Veteran complained of bilateral leg spasms, ongoing fatigue, and muscular pain and stiffness.  He reported that he stopped working in 1995 due to difficulty moving unassisted in his job.  The Veteran indicated that his highest level of education was 12th grade and that he had completed special job training in education that was completed in 2000.  See Medical Treatment record - Furnished by SSA received July 2001.  

An October 2001 SSA disability evaluation shows the Veteran complained of spasm and pain into the right lateral buttock area and occasional problems with his gait, feeling unstable with some degree of pain and some degree of intermittent right sciatic radiation.  There had been no significant improvement since his back surgery in 1998.  He carried a cane in his right hand in an ineffectual fashion.  There was mild abnormality in his gait on the right lower extremity.  No sensory or motor deficits were found and there was mild decrease in thoracolumbar range of motion; all other major and minor joint motion was essentially normal.  The impression was chronic back pain complaints and an essentially normal examination other than mild equivocal ataxia.  The physician noted that the Veteran's pain complaints were based on supportable findings and that his capabilities would be of light to moderate activity.  The clinician also noted that the Veteran's cane was not necessary for ambulation.  See pages 79 to 81 of SSA records received October 2006.  

May 2002 records obtained from the SSA indicated that the Veteran reported an onset of disability from June 1992 and that the recommended onset date was June 28, 2000 based on a prior denial that the Veteran was not disabled through June 27, 2000.  The records for his previous filing could not be found.  A vocational analysis indicated that the Veteran was capable of returning to his past employment as a correction officer.  The demands of a correction officer include observing inmates to prevent disturbances; inspecting of locks, window bars, grills, doors, and gates for tampering; searching inmates and cells for contraband; patrolling areas; employing weapons or force to maintain discipline; and escorting inmates.  It also included job descriptions for mail carrier, stock clerk, and construction worker.  See page 18 of SSA records received October 2006.  

The Veteran completed a pain questionnaire in May 2002 and reported pain from his hip to his legs that caused discomfort and instability when he walked.  This lasted three to four hours on some days and four to eight hours on others.  He sat while cooking, used a chair or walker while bathing, and relatives usually performed house cleaning.  A relative also assisted him with shopping for bulk items.  He generally could walk a mile; he ambulated only for 45 seconds without the use of a cane and 45 minutes with a cane.  He was able climb one to four stairs with a railing.  See pages 25 to 28 of SSA records received June 2002.

Physical residual functional capacity assessments dated July 2001 and May 2002 indicate the Veteran was limited to occasionally carrying or lifting less than 20 pounds and frequently carrying or lifting 10 pounds.  He could stand and/or walk about 6 hours in an 8-hour workday and sit for 6 hours in an 8-hour workday.  See pages 18 and 52 of SSA records received October 2006.

An April 2003 shows that the Veteran's back surgery resulted in residual neurological deficits to include erectile dysfunction, difficulties with bowel/bladder function, and sensory loss.  See page 4 of Medical Treatment record - Government Facility received November 2004.

SSA records dated August 2004 show that the Veteran reported that he had very little mobility in lower legs and back, arthritis, joint pain and bone spurs.  He used a cane 75 to 80 percent of the time.  Mobility was limited due to chronic pain and spurs in his back immobilized him when they hit a nerve.  See pages 21 and 22 of Medical Treatment Records - Furnished by SSA received August 2007.  

The Veteran indicated in September 2004 SSA records that he sometimes had tremors/uncontrollable jerks in his legs and that he usually needed a cane for walking.  It took two to eight hours with breaks to do yard work.  His disabilities affected his ability to lift, squat, bend, stand, reach, walk, kneel, and climb stairs.  He was able to walk 20 to 30 minutes before needing to stop depending on his nerve problems and rested four to ten minutes.  The case was used when he experienced nerve loss.  See pages 2 to 7 Medical Treatment Records - Furnished by SSA received August 2007.  

An October 2004 examination notes the Veteran's complaints of low back pain.  He reported having no relief since his surgery in 1998 and that he had had frequent spasms since then.  He had difficulty maintaining balance and left his last job in 1994 because he was unable to lift the heavy mail bags and walk several miles on foot to deliver letters.  He currently was only able to stand for two to three minutes at a time without experiencing severe back pain.  He was able to walk approximately half a block on level ground, but had no difficulty sitting and could lift 15 to 20 pounds.  He did some household chores such as cooking and washing dishes, but he was limited in these abilities.  The Veteran had bilateral lower extremity weakness as well as paresthesia in the lower extremities.  

On examination, he ambulated with a cane with moderate difficulty.  Strength was full in the lower extremities.  There was full range of motion in the lower extremities, lumbar flexion was to 70 degrees, and lateral flexion was to 15 degrees.  The Veteran was unable to walk on his heels or toes due to weakness versus possible malingering.  He was unable to fully squat and achieved only 45 degrees of knee flexion.  Heel to toe walk was not possible due to instability.  Neurologically, motor strength in the lower extremities was 4+/5.  Sensation to light touch and pinprick was intact in the lower extremities and deep tendon reflexes were 2+.  The impression was chronic back pain with moderate limitations in his ability to ambulate without a cane; hypertension was uncontrolled.  See pages 70 to 72 of SSA records received October 2006.  

The Veteran reported he was a senior and full-time student in 1998 when he had his back surgery, but he did not continue due to lack of money to finish his education.  After leaving the post office he enrolled in school hoping to earn a degree, which he had not completed.  See page 75 of SSA record received October 2006. 

In October 2007, the SSA made a determination based on an August 2004 claim that the Veteran was disabled and unable to engage in substantial gainful activity effective June 28, 2000.  They determined he had severe impairment due to disorders of the back, osteoarthritis and allied disorders, affective mood disorders, essential hypertension, and neuropathy.  The Veteran testified that he had numbness in both feet and that bone spurs in the upper spine caused some numbness in both hands.  He reported having urinary hesitancy due to radiculopathy; high blood pressure; depression due to an inability to be physically active; and obesity.  He also testified he could remain standing or sitting for only thirty to forty minutes, needed to use a cane to walk on both even and uneven ground, and experienced muscle spasms.  The Veteran was limited in his activities of daily living and relied on his mother with whom he lived.  He was able to help out around the house only minimally by putting dishes away after they were washed, kept a 3 to 4 meter area clean, and took out trash.  On days that he did not have muscle spasms, he could dress himself.  He had fatigue due to interrupted sleep and the muscle spasms he experienced prevented him from sleeping continuously through the night.  Once or twice a day he had to lie down for a while.  The decision noted that prior work as a mail carrier, a fire watch for a welding operation, and a corrections officer were occupations that required exertional requirements classified as medial to heavy work, and that the Veteran was only able to perform at less than a sedentary level of exertion for which he had no relevant work experience.  Considering the claimant's age, education, work experience and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the claimant could perform.  See SSA records received November 2007.

After careful consideration, the Board finds that the Veteran was as likely as not precluded from substantial gainful employment on August 31, 2004, and that a preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain substantial gainful employment for any period from October 28, 1997 to August 31, 2004.

At the outset, the Board notes that there is some evidence related to the Veteran's service-connected hemorrhoids and hypertension in the record during this period; however, there is no evidence that he experienced any symptoms associated with either disability that would have had any significant impact on his ability to work.  

There is also very little medical evidence pertaining to the knees.  The Veteran's December 1997 VA examination revealed only mild bilateral knee impairment.  The Veteran is not shown to have had another VA examination until July 2005 and while there is evidence of a marked change in the impairment, there are no earlier records that reflect the progression of the deterioration of the knees.  The only other evidence of knee impairment during this time is an October 2004 examination of the back that notes knee flexion was to 45 degrees.  This in and of itself demonstrates greater limitation of motion, but is insufficient to gauge the full extent of bilateral knee impairment.  The record indicates the Veteran was a full-time student in December 1997 and was in school for the period leading up to his back surgery in 1998.  The evidence also suggests that he completed three years of college, so for at least this period, his ability to be function as a full time student indicates he likely had the mental and physical ability to work during this time had he chosen to do so.  

With regard to the Veteran's low back disability, the Veteran had complaints of low back pain and spasms, and sensory loss and weakness in the lower extremities, bilaterally.  Bowel and bladder problems as a residual of back surgery were noted in 2003. 

Objectively, findings in July 2001 indicated the Veteran had difficulty with sitting, standing, and walking.  He also had a severe limp due to spasms and significantly limited range of low back motion.  However, given the findings of an October 2001 examination, which was only a few months later and showed significantly less severe symptoms, it is likely that the earlier findings occurred during a period of flare-up.  In reaching this conclusion, the Board also considered the other pertinent records during this period and notes that they reported symptoms more similar to those reported during the October 2001 examination and did not even come close to approximating the symptoms or impairment noted in July 2001.

The October 2001 examiner only found mild gait abnormality and mild decreased range of back motion.

Physical residual functional capacity assessments in 2001 and 2002 indicated the Veteran could stand and/or walk about 6 hours in an 8-hour workday and sit for 6 hours in an 8-hour workday.  An October 2004 examiner noted that the Veteran ambulated with a cane with moderate difficulty and that he had moderate limitations to ambulate without a cane.  Therefore, the evidence suggests that during this time, the Veteran was capable of performing in jobs similar to those that he had previously held, such as a corrections officer, or those based on the job descriptions provided in the SSA records or even something compatible with the supervisory work he had performed in the military.  

Although the Veteran believes the evidence supports a retroactive award of TDIU to 1997 and asserts that he was granted SSA disability benefits in 2000 (see VA9 received February 2009), the Board does not agree for the reasons stated.  As for the award of SSA benefits, as previously noted, SSA denied his claim and found him employable prior to June 28, 2000.  He was later granted SSA disability benefits in 2007 and the date of onset was found to be June 28, 2000.  Furthermore, the Board notes that decisions of the SSA regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  While these records contain relevant information, the SSA decision is based on different criteria and includes consideration of disabilities that are not service-connected.

The earliest possible date the Board finds that the Veteran's disabilities may have precluded employment is August 31, 2004, the date of the SSA disability report.  The evidence in this report is consistent with subsequent records in September and October 2004.  Although the findings on the October 2004 report indicated the Veteran had full strength in his extremities and low back range of motion was not significantly limited, he had much greater limited knee flexion and his other more significant limitations appear to be related to endurance and paresthesia in the lower extremities.  Therefore, resolving reasonable doubt in the Veteran's favor, an effective date of August 31, 2004 is established for the grant of a TDIU.

The Board is aware that the Veteran's disability ratings have been unchanged since the discontinuation of the temporary total rating on February 1, 1999, and that the Veteran has repeatedly reported being unemployable long before August 31, 2004; however, there were very long periods prior to 2004 in which the Veteran sought little or no medical treatment for his disabilities and the available records during this time were not consistent with his reported complaints.   

Thus, while the Veteran is competent to report his symptoms, when viewed in the context of the overall evidence, the Board found that the level of impairment described prior to August 31, 2004 was not credible.

In summary, the Board finds an effective date of August 31, 2004 (but no earlier) is warranted for the Veteran's grant of TDIU.





ORDER

An earlier effective date of August 31, 2004, is granted for the Veteran's award of a TDIU rating, subject to the laws and regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


